In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00045-CV




       IN THE INTEREST OF D.W.C., A CHILD




        On Appeal from the 202nd District Court
                 Bowie County, Texas
            Trial Court No. 10-C-1122-202




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

       Steve Harrelson, counsel for the appellant in this matter, has filed a motion to extend time

to file the appellant’s brief. The brief was due December 27, 2013.

       In his motion, counsel does not provide a reasonable explanation of the need for an

extension of time.     This Court interprets Texas Rule of Appellate Procedure 10.5(b)(2) as

requiring counsel to provide specific information to justify a requested extension, including the

cause numbers of other briefs filed, the dates they were filed, the dates of trials, how long those

trials are expected to last, etc. Broad, general statements do not provide the required facts and

are not adequate to meet the requirements of the rule. See TEX. R. APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion and extend the deadline for filing appellant’s brief

by twenty-one days, making appellant’s brief now due January 17, 2014. Further requests for

extensions will not be looked upon with favor.

       IT IS SO ORDERED.

                                                 BY THE COURT

Date: December 31, 2013




                                                 2